Citation Nr: 0608775
Decision Date: 03/27/06	Archive Date: 06/16/06

DOCKET NO. 98-17 815A                       DATE MAR 27 2006


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois

	THE ISSUES.	
1. Entitlement to compensation under 38 U.S.C.A. § 1151 for a psychiatric disability based on VA hospitalization and treatment in July 1995. 

2. Entitlement to a rating in excess of 10 percent for right ankle arthritis.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and A.F.



ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from April 1960 to April 1963. This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. In December 2001 a Travel Board hearing was held before the undersigned. This case was previously before the Board in July 2003, when it was remanded for further development.

A January 2000 rating decision denied compensation under 38 U.S.C.A. § 1151 for a heart disability based on VA hospitalization and treatment in July 1995. In a statement dated September 22, 2005, the veteran appears to be suggesting he had filed a timely notice of disagreement with that decision. A review of the claims file did not reveal such document. This matter is referred to the RO for any appropriate action.

The issue of entit1ement to a rating in excess of 10 percent for right ankle arthritis is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the veteran if any action on his part is required.

FINDING OF FACT'

It is not shown that the veteran has additional psychiatric disability as a result of treatment he received at a VA medical facility in July 1995.

- 2 



CONCLUSION OF LAW

Compensation under the provisions of 38 U.S. CA. § 1151 for additional psychiatric disability as a result of VA treatment in July 1995 is not warranted. 38 U.S.CA. §§ 1151, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.358 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he has additional psychiatric disability related to VA care he received in July 1995.

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The VCAA applies to the matter being addressed.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.CA. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi,
16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in his or her possession that pertains to the claim. 38 C.F.R. § 3.159(b)(1). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App, 103 (2005).

The record reflects that via an October 1998 statement of the case, March 2004 letter, and a May 2005 supplemental statement of the case (SSOC), the veteran was

- 3 



informed of the evidence and information necessary to substantiate his claim, the information required of him to enable VA to obtain evidence in support of his.
claim, the assistance that VA would provide to obtain evidence and information in support of his claim, and the evidence that he should submit if he did not desire VA to obtain such evidence on his behalf. The March 2004 letter informed the veteran that he should submit any medical reports pertinent to his claims.

While complete VCAA notice in this matter was not provided to the appellant prior to the initial adjudication, notice was provided by the AOJ prior to the transfer and certification of the appellant's case to the Board, and the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R.
§ 3.159(b). The appellant has been provided with every opportunity to submit. evidence and argument in support of his claim, and to respond to VA notices. Notably, the initial determination of entitlement to compensation under 38 U.S.C.A. § 1151 for additional psychiatric disability preceded enactment of the VCAA. As the veteran has had content-complying notice since, and has had ample opportunity to participate in the adjudicatory process, the procedure outlined is not at odds with the principles espoused in Pelegrini. Notably also, the veteran did not receive any notice regarding ratings of service connected disabilities and effective dates of awards {See Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar., 2006)). Inasmuch as the decision below constitutes a denial rather than a grant, and neither the rating of a disability nor the effective date assigned is a matter for consideration, he is not prejudiced by the absence of such notice.

The veteran's service medical records are associated with the claims file, as are VA examination reports and VA and private treatment records. He has undergone VA and private examinations that addressed this matter. He has not identified any pertinent evidence that remains outstanding. VA's duties to notify and assist are met. Accordingly, the Board will address the merits of the claims.

Law and Regulations

The applicable Title 38, United States Code § 1151 provided that, where a veteran suffers an injury or an aggravation of an injury resulting in additional disability by

- 4



reason of VA hospitalization, or medical or surgical treatment, compensation will payable for such disability. 38 C.F.R. § 3.358. [A requirement that the proximate cause of the additional disability must have included fault on VA's part or an event which was not reasonably foreseeable was added by amendments to 38 U.S.C.A. § 1151 and applies to claims for § 1151 benefits filed on or after October 1, 1997. VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998). As the instant claim was filed prior to October 1, 1997, the sole issue for the Board's consideration is whether VA treatment in 1995 was the proximate cause of any additional psychiatric disability.]

Considerations in determining whether additional disability exists, include (but are not limited to): The veteran's physical condition immediately prior to the injury or disease (the condition the medical treatment or surgery was designed to treat); compensation is not payable for the necessary consequences of medical or surgical treatment properly administered with express or implied consent. 38 C.F.R. § 3.358 (for 38 U.S.C.A. § 1151 claims filed prior to October 1, 1997)(2005).

Factual Background

The veteran asserts that he has psychiatric disability as a result of VA's failure to properly treat his ankle and heart problems in July 1995.

VA medical records indicate that the veteran underwent angioplasty on July 5, 1995 and was discharged on July 7, 1995. He was readmitted to the VA hospital on July 10, 1995 with complaints that included headaches, and a fever. He was treated for a right ankle staph infection and was discharged on July 21, 1995, and returned one day later to obtain some antibiotics.

On July 1997 VA psychiatric examination, the veteran essentially indicated that he was nervous and anxious as a result of his VA treatment in 1995. Diagnoses included general anxiety disorder and an Axis II diagnosis of personality disorder. Under Axis IV, it was stated that the stressor was concern over cardiac health. The examiner stated that the veteran's excessive anxiety and worry reflected in the Axis I diagnosis were a reflection of the deficiencies in coping with stressors as found in the Axis II  personality disorder rather than his VA treatment.

- 5 



At the December 2001 Travel Board hearing, the veteran stated that he was not receiving regular psychiatric treatment, but was receiving medications for anxiety. He attributed symptoms such as sleeping problems to his 1995 VA hospitalization and treatment.

A January 2002 private psychological evaluation reveals that the veteran stated that he began to have anxiety and nervousness following his angioplasty. The diagnoses included somatization disorder and dysthymic disorder. The examiner concluded his report as follows:

Results from the evaluation indicate that [the veteran] does suffer from significant emotional difficulties. Results also suggest that these difficulties have gotten worse as a result of his what he believes to be inadequate medical care from the Veterans Administration. His current difficulties are substantial due to a failure to recognize or to treat his underlying somatization disorder. His current claims against the Veterans Administration, subsequent denials of these claims, and progressive aggravation of his emotional difficulties are fairly classic examples of the progression of a somatization disorder if it is not recognized or treated by medical personnel.

On August 2002 VA mental disorder examination, the veteran indicated that his anxiety and stress were related to the "angioplasty and Staph infection in [the] summer of 1995, although I have had severe complaints." The veteran essentially stated that he had received no treatment for psychiatric problems (other than medications) since 1997. The examiner noted the veteran's medical history, subjective complaints, and then performed a mental status examination of the veteran. After noting that the claims file had been reviewed, the August 2002 examiner, opined, in pertinent part:

-6



1. There is no added disability as a result of treatment, surgery or hospitalization at [VA facility] in July 1995. There is a reported change in disposition.

2. His psychiatric condition is consistent with the expected course of his under treated psychiatric disorders of record in evaluations of July 1997 and in the more detailed psychological assessment report dated January 2002.

3. The quantification of the degree of disability due to VA treatment in July 1995 is beyond my expertise since there is no documentation of psychiatric assessment and treatment prior to 1995 or during his hospitalization of July 1995.

4. Any degree of additional psychiatric disability seems related to deficiencies in coping skills, inadequate stress management and personality type in the context of [the
veteran's] belief about his care in July 1995.

5. Treatment of his psychiatric conditions documented in evaluations of July 1997 and assessments and evaluations of January 2002, if undertaken, is likely to reduce his psychiatric impairment.

6. Since there is a paucity of documented information regarding [the veteran's] psychiatric condition prior to July 1995, comparison or contrast to his condition post July 1995 would be highly speculative. Reports suggest he was happy go lucky prior to 1995, since then a worrywart.

-7



7. He has had two evaluations since 1995, one July 1997 and the other January 2002. These evaluations are complementary and nonconflicting.

8. With particular reference to psychological assessments of January 2002, the following documentations are of note,
A. A statement that [the veteran's] anxiety and nervousness started with his first angioplasty.
B. Findings of a moderate depression and unrecognized somatization disorder.
C. An explanation of his fixation on medical difficulties.
D. An emphasis on [the veteran's] distress as "very real to him is likely to exceed what is attributable to confirmed medical findings," and most importantly that his difficulties have worsened as a result of what he believes to be inadequate medical care.

9. This examiner indicates that the January 2002 private psychological evaluation reports in effect that the addition of psychiatric disability is a result of nontreatment of his psychiatric condition that is somatization disorder and his depression.

Axis I diagnoses included somatoform disorder and dysthymia with a significant degree of anxiety. Personality disorder was noted on Axis II.

Analysis

A review of the medical evidence reveals that the veteran has no additional psychiatric disability as a result of VA treatment he received in July 1995. The opinion rendered most close in time to the events in question, that of the December 1997 VA psychiatric examiner, noted that the veteran's excessive anxiety and worry

- 8 



were "a reflection of the deficiencies in coping with stressors as found in the Axis II personality disorder" rather than his VA treatment. The December 1997 examiner specifically noted (on Axis IV) that the "stressor" was "concern over cardiac health" and not V A treatment. The January 2002 private examiner essentially attributed the veteran's psychiatric problems to the progression of his somatization disorder; there was no indication that VA treatment itself has caused any psychiatric disability shown, as claimed. Further, the most comprehensive opinion of record, that provided in August 2002, also noted that the veteran's psychiatric problems stemmed from deficiencies in his coping skills and his "personality type."

The Board notes that the veteran and his friend, A.F., have submitted many detailed statements describing the veteran's condition prior to, during, and after the July 1995 treatment. The Board has also considered the comments from T.F.T, Ph.d (identified as being a professor from whom the veteran took two college classes in 1989-90) that have been submitted in support of the claim. While laypersons can certainly provide an account of their own symptoms (Layno v. Brown, 5 Vet. App. 465,469 (1994)), as to the contention that additional psychiatric disability (as opposed resulted from VA treatment in July 1995, it is well established in the law that laypersons are not qualified to render medical opinions regarding the etiology of mental disorders, and their opinions are entitled to no weight or probative value on matters requiring such medical knowledge. Espiritu v. Derwinksi, 2 Vet. App. 492,494-495 (1992) (laypersons may be competent to provide an eyewitness account of a veteran's visible symptoms, but they are not capable of offering opinions as to medical matters). Presumably, medical opinion-givers who reviewed the claims file considered the lay descriptions of symptoms. Where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In short, there is no competent medical evidence indicating that the veteran has any additional psychiatric disability as a result of the July 1995 treatment. The July 1997 and August 2002 examiners specifically stated that the veteran has no additional psychiatric disability as a result of the July 1995 VA treatment, and the January 2002 private examiner essentially attributed the veteran's problems to an untreated somatization disorder. The opinions provided by the examiners cited

- 9 



specific clinical findings, included the rationale for the opinions, and appear to be based on a contemporaneous examination and a review of the veteran's claims file. In the absence of competent (medical) evidence to the contrary, compensation under the provisions of 38 U.S.C.A. § 1151 for additional psychiatric disability as a result of VA treatment in July 1995 is not warranted. As the preponderance of the evidence is against the veteran's claim, the benefit-of-the-doubt rule (See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102) does not apply.

ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional psychiatric disability as due to treatment at a VA medical facility in July 1995 is denied.

REMAND

A May 2005 rating decision awarded the veteran service connection for right ankle arthritis (under 38 U.S.C.A. § 1151) and assigned 10 percent rating for the ankle disability, effective January 24, 1997. In a statement received in September 2005, the veteran expressed disagreement with the 10 percent rating assigned. Hence, appropriate action, issuance of a SOC in this matter, is necessary. Manlincon v. West, 12 Vet. App. 238 (1999).

As the veteran is appealing the original rating assigned for the right ankle disability (and as the notice provided prior to the rating did not address the elements of the rating assigned and the effective date of the award, further notice is also indicated. See Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar., 2006).

Accordingly, the case is REMANDED for the following action:

1. The veteran should be provided any further indicated notice regarding the rating of his service connected right

- 10 



ankle disability and the effective date of the award in accordance with the Court's guidelines in Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet-App. Mar., 2006).

2. The RO should issue an appropriate SOC in the matter of the rating for the veteran's service right ankle arthritis (to include consideration of "staged ratings", if indicated. The veteran should be clearly advised of the need to file a timely substantive appeal for the appeal in that matter to be complete. The claim should then be processed in accordance with established appellate practice.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

- 11 




